 Case 3:19-cv-00477-REP Document 42 Filed 11/20/19 Page 1 of 2 PageID# 350
                                                                      L
                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division
                                                           f      NOV 2 0 2019
                                                                                 y
                                                             cu



TREVOR FITZGIBBON,

     Plaintiff,

V.                                      Civil Action No. 3;19cv477


JESSELYN A. RADACK,

     Defendant.


                                  ORDER


     Having   conferred    with   counsel   at   the   Initial    Pretrial

Conference on November 19, 2019, it is hereby ORDERED that:

     (1)   the plaintiff shall file a Second Amended Complaint by

December 10, 2019;

     (2)   by January 7, 2020, the defendant shall file her Answer

and Affirmative Defenses and Counterclaims, as well as any motions

under Fed. R. Civ. P. 12(b)(1), (2), or (6); and

     (3)   the plaintiff shall file his response brief to any such

motions by January 21, 2020 and shall file an Answer to the

Counterclaims by that date;

     (4)   the defendant shall file her reply brief(s) by February

6, 2020.

     It is also ORDERED that the following motions are denied as

moot:


     (a)   DEFENDANT'S MOTION TO DISMISS PURSUANT TO FED. R.

           CIV. P. 12(b)(2) (ECF No. 24); and
 Case 3:19-cv-00477-REP Document 42 Filed 11/20/19 Page 2 of 2 PageID# 351


     (b)   DEFENDANT'S MOTION TO DISMISS PURSUANT TO FED. R.

           CIV. P. 12(b)(6) (ECF No, 26); and

     (c)   DEFENDANT'S MOTION TO DISMISS PURSUANT TO FED. R.

           CIV. P. 12(b)(1) (ECF No. 28).



     It is so ORDERED



                                                   /s/        HLz^
                                  Robert E. Payne
                                  Senior United States District Judge


Richmond, Virginia
Date; November       , 2019
